Case 1:21-cv-01880-AT Document 19 Filed 08/23/21 Page 1 of 1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
MAURICIO RONDON, JORGE DOC #: —
MARTINEZ, JUAN DAVID PUERTA, DATE FILED: _ 8/23/2021

ALLAN E. MORALES, BRIAN
AGUDELLO, and PARMAESHWAR
MOHAN, On Behalf of Plaintiffs And
Similarly Situated Individuals,

 

 

Plaintiffs,
-against- 21 Civ. 1880 (AT)
EGM ELECTRIC NYC, LLC, EGM ORDER
ELECTRIC, LLC, MICHAEL ESPINOSA, and
DAVID MUNOZ,
Defendants.

 

ANALISA TORRES, District Judge:

The initial pretrial conference scheduled in this matter for August 26, 2021, is hereby
ADJOURNED to September 1, 2021, at 10:40 a.m.

SO ORDERED.
Dated: August 23, 2021 O?}-
New York, New York

ANALISA TORRES
United States District Judge
